Citation Nr: 0024566	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-06 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  

5.  Entitlement to a rating in excess of 30 percent for 
history of migraine headaches prior to August 12, 1996.  

6.  Entitlement to a rating in excess of 30 percent for 
history of migraine headaches from August 12, 1996.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1981 and from August 1986 to August 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

In an April 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for right shoulder, left shoulder, 
right knee and left knee conditions.  The veteran was 
provided notice of this decision, and his appellate rights, 
by letter dated April 18, 1998.  A notice of disagreement was 
received in May 1998 and a statement of the case (SOC) was 
issued in August 1998.  The veteran's VA Form 9 is signed, 
and date stamped as having been received at the RO on April 
22, 1999. 

The issue of timeliness of the substantive appeal may be 
addressed pursuant to legislative authority which provides 
that questions as to timeliness of the response to the SOC 
shall be determined by the Board, and that it may dismiss any 
appeal which fails to make specific applications of error of 
fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105(d) (West 1991); see also 38 C.F.R. 
§ 20.101(c) (1999).  

Under 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.302(b), 
after an appellant receives the SOC, he must file a 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the decision was mailed, 
whichever period ends later.  By regulation, this substantive 
appeal must consist of either a VA Form 9, or correspondence 
containing the necessary information, that is, specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202.  The time period may be extended for a reasonable 
period on request for a good cause shown.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.303. 

This information is provided to the veteran pursuant to 
VAOPGCPREC 9-99 (August 18, 1999), which held that the Board 
has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal, 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should first be 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  Therefore, the veteran and his representative 
should submit any additional written argument or evidence 
relevant to jurisdiction, or request a hearing to present 
oral argument on the question of timeliness of the appeal of 
the April 1998 RO decision determining that new and material 
evidence to reopen the claims for bilateral knee and shoulder 
disabilities had not been submitted.  

The Board further notes that in a January 1996 rating 
decision the RO granted service connection for history of 
migraine headaches and assigned a noncompensable evaluation 
from August 17, 1995.  In a VA Form 21-4138, Statement in 
Support of Claim, received in August 1996, the veteran 
requested an increase in the disability evaluation for the 
service-connected headaches.  The Board notes that the 
veteran's statement can be "reasonably construed" as a 
notice of disagreement with the initial evaluation assigned 
for headaches.  Gallegos v. Gober, No. 99-106 (U.S. Vet. App. 
Aug. 11, 2000).  The RO has not issued a SOC which addresses 
this issue and the Board finds that a remand for this action 
is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see 
also Manlincon v. West, 12 Vet.App. 238 (1999).  The Board 
notes that the RO, in February 1997, increased the rating for 
headaches to 30 percent, effective August 12, 1996.  

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  If the veteran or his representative 
submits any additional argument or 
evidence regarding the issue of 
timeliness of a substantive appeal with 
respect to the April 1998 RO decision 
declining to reopen the claims for 
service connection for bilateral knee and 
shoulder disabilities, the RO should 
associate this evidence with the 
veteran's claims file.  

2. The RO should issue to the veteran and 
his representative an SOC with respect to 
the denial of a compensable evaluation 
for history of migraine headaches that 
was promulgated in January 1996.  The SOC 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  
Thereafter, only if an appeal has been 
perfected, this issue should be returned 
to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




